DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. Applicant argues that there is no evidence of record that teaches or suggests replacing the press-fitted metallic caps 15 and 16 of Shikama with the screen printed external electrodes 5a and 6a of Okada would have been usable in the inductor of Shikama with any reasonable expectation of success. Applicant also asserts that the motivation as stated by the examiner is a mere conclusory statement that is not supported by any evidence of record. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Shikama teaches an electrode for coil component that covers multiple surfaces of the coil component body. Okada teaches an electrode for a coil component that covers only one end surface of the coil component body. A person with ordinary skill in the art would know the electrodes in Shikama could cover only one surface of the coil component body, based on the teaching of Okada. Electrodes in Shikama and Okada are used to connect the coil inside the coil component body and an external circuit. Therefore, a person with ordinary skill in the art has reasonable expectation of success to replace the electrode of Shikama with the electrode of Okada. The motivation to combine different arts can come from the skill of a person with ordinary skill in the art, not just from an evidence of record. A person with ordinary skill in the art would know an electrode covering only one surface of the coil component body would reduce the size, cost, and weight of the coil component over electrode covering multiple surfaces of a coil component body. Therefore, “to reduce size, cost, and or weight” as stated in 
	Applicant also argues that either the terminal electrodes 6 and 7, or wire lead portion covered by internal electrodes 6 and or 7 of Yamamoto does not properly correspond to the “connection portion” as claimed because the wire lead portion covered by the internal electrodes 6 and or 7 of Yamamoto is not exposed at the first and second surfaces of the element body as required by claim 6. Applicant further submits that it would not have been obvious to combine the connection portion and coupling portion as taught by Yamamoto to the coil component of Shikama. Applicant states that even if the combination of the connection portion and coupling portion as taught by Yamamoto to the coil component of Shikama is proper, the combination fails to teach 

    PNG
    media_image1.png
    124
    600
    media_image1.png
    Greyscale

After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Wire lead portion covered by internal electrode 6 or 7, or element 13 or 16 as seen in FIG. 1 below, a reproduction of FIG. 9 of Yamamoto, properly corresponds to the claimed “connection portion” because element 13 or 16 connects the inner electrode 6 or 7, and  coupled to the coupling portion 15 or 16. In other words, connection portion 13 or 16 is separated from the wound portion 5 and connected to the electrode 6 or 7. Accordingly,  connection portion 13 or 16 of Yamamoto is equivalent to “a connection portion that is separated from the wire wound portion and includes at least one of the first end portion that is connected to the first input/output terminal or the second end portion connected to the second input/output terminal” as claimed. The examiner does not use the connection portion as 

    PNG
    media_image1.png
    124
    600
    media_image1.png
    Greyscale

		

    PNG
    media_image2.png
    360
    585
    media_image2.png
    Greyscale

 Accordingly, the combination of Shikama, Okada, and Yamamoto teaches all the features of claim 6, and the motivation for each combination is properly stated in the Office 
Applicant further argues that the cited references do not teach “DC-to-DC converter” as claimed. Applicant also asserts that the inductor of Shikama could not have been configured to be a DC-to-DC converter with reasonable expectation of success. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The “DC-to-DC converter” as claimed is a preamble that does not limit the scope of the claim. A person with ordinary skill in the arts knows a DC-to-DC converter has, inter alia, an inductor, and the inductors as disclosed by the cited references could be used in a DC-to-DC converter.
The drawings objection and 35 USC 112(b) rejections are hereby withdrawn.

Drawings
3.	The drawings received on 06/08/2018 are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al. (U.S. Patent No. 6,189,204 B1) in view of Okada et al. (U.S. PG. Pub. No. 2014/0176286 A1) and Yamamoto et al. (U.S. Patent No. 4,696,100).
With respect to claim 6, Shikama et al., hereinafter referred to as “Shikama,” teaches a coil component (FIGs. 1-4) comprising: 
an element body 14 having a rectangular or substantially rectangular parallelepiped shape and defined by a molded body including magnetic particles; 
a coil 10 that is embedded in the element body such that a first end portion (first end of portion 11 or 12) is exposed to a first surface (first side surface) of the element body and a second end portion (second end of the other of portion 11 or 12) is exposed to a second surface (second side surface) facing the first surface; 
a first input/output terminal 15 or 16 provided on the first surface and connected to the first end portion of the coil; and 
a second input/output terminal (the other of terminal 15 or 16) provided on the second surface and connected to the second end portion of the coil; 
wherein the coil includes: 
a wire wound portion wound in a spiral shape (middle portion of coil 10) around a winding axis (horizontal axis); 
a connection portion 11 and or 12; and 
the connection portion is defined by a second wire wound portion wound in a spiral manner around the winding axis (col. 4, lines 44-49, 56-61, and col. 5, lines 34-45). Shikama does not expressly teach  

a second input/output terminal provided on only the second surface and connected to the second end portion of the coil; and 
a connection portion that is separated from the wire wound portion and includes at least one of the first end portion that is connected to the first input/output terminal or the second end portion connected to the second input/output terminal; and 
a coupling portion coupling the wire wound portion and the connection portion. However, it could have been interpreted that Shikama teaches a connection portion that is separated from the wire wound portion and connected to the first or second input/output terminal; and a coupling portion coupling the wire wound portion and the connection portion, since the soldered portions 11 and 12 are different from the middle portion of the coil 10, and there is a portion of the coil that connects the soldered portions 11 and/or 12 and the middle portion of the coil 10.
Okada et al., hereinafter referred to as “Okada,” teaches a coil component (FIG. 2), wherein 
a first input/output terminal 5a or 6a provided on only the first surface (upper surface) and connected to the first end portion of the coil 4; and 
a second input/output terminal (the other of terminal 5a or 6a)  provided on only the second surface and connected to the second end portion of the coil (para. [0089]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second input/output as taught by Okada to the coil component of Shikama to reduce size, cost, and or weight.
Yamamoto et al., hereinafter referred to as “Yamamoto,” teaches a coil component (FIG. 9), wherein the coil 5 include:

a coupling portion (portion between helix coil winding wire 5 and internal electrodes 6 and or 7) coupling the wire wound portion and the connection portion (col. 3, lines 25-31). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection portion and coupling portion as taught by Yamamoto to the coil component of Shikama to provide an accuracy of an inductor or to reduce cracks (col. 3, lines 40-44).
With respect to claim 7, Shikama in view of Okada and Yamamoto teaches the coil component according to claim 6, wherein the second wire wound portion includes the smaller number of turns than the wire wound portion (Shikama, col. 4, lines 43-49). 
With respect to claim 8, Shikama in view of Okada and Yamamoto teaches the coil component according to claim 6, wherein the magnetic particles are magnetic metal powder and the element body is a green compact including the magnetic metal powder (Shikama, col. 3, lines 56-61).

7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Okada and Yamamoto, as applied to claim 1 above, and further in view of Mimura et al. (U.S. PG. Pub. No. 2016/0035476 A1).
 With respect to claim 9, Shikama in view of Okada and Yamamoto teaches the coil component according to claim 6. Shikama in view of Okada and Yamamoto does not expressly teach the coil is an air-core coil defined by a wound wire member even though the coil of 
Nonetheless, Mimura et al., hereinafter referred to as “Mimura,” teaches a coil component 10 (Figs. 1-2), wherein the coil is an air-core coil 20 defined by a wound wire member (para. [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the air-core coil as taught by Mimura to the coil component of Shikama in view of Okada and Yamamoto to provide the required magnetic characteristics, such as magnetic saturation and or permeability.
With respect to claim 10, Shikama in view of Okada, Yamamoto, and Mimura teaches the coil component according to claim 9, wherein the wire member is a copper-based wire member (Shikama, col. 4, lines 33-35). 
With respect to claim 11, Shikama in view of Okada, Yamamoto, and Mimura teaches the coil component according to claim 9, wherein an insulating coating is provided on a surface of the wire member (Shikama, col. 4, lines 33-35). 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Okada and Yamamoto, as applied to claim 6 above, and further in view of Park et al. (U.S. PG. Pub. No. 2014/0184374 A1).
With respect to claim 12, Shikama in view of Okada and Yamamoto teaches the coil component according to claim 6. Shikama in view of Okada and Yamamoto does not expressly teach the element body includes about 85 vol % or greater of the magnetic particles. 
Park et al., hereinafter referred to as “Park,” teaches a coil component 1 (FIGs. 1-2), wherein the element body includes about 85 vol % or greater of the magnetic particles (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic particle content in the element body .

9.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (U.S. PG. Pub. No. 2013/0314190 A1) in view of Shikama and Yamamoto.
With respect to claim 13, best understood in view of 35 USC 112 second paragraph rejection, Yokoyama et al., hereinafter referred to as “Yokoyama,” teaches a DC-to-DC converter (FIG. 2) comprising: 
a switching element (switching element inside IC); and 
a choke coil L connected to the switching element; wherein 
the choke coil includes: 
an element body 11-15 having a rectangular or substantially rectangular parallelepiped shape and defined by a molded body including magnetic particles; 
a coil 31 that is embedded in the element body; 
a first input/output terminal provided on only the first surface; and 
a second input/output terminal provided on only the second surface (paras. [0024]-[0026]). Yokoyama does not expressly teach 
a first end portion [of the coil] is exposed to a first surface of the element body and a second end portion is exposed to a second surface facing the first surface; 
a first input/output terminal provided on only the first surface and connected to the one end portion of the coil; and 
a second input/output terminal provided on only the second surface and connected to the other end portion of the coil, and 
the coil includes: 

a connection portion that is separated from the wire wound portion and connected to the first or second input/output terminal; and 
a coupling portion to couple the wire wound portion and the connection portion; and 
the connection portion is defined by a second wire wound portion wound in a spiral manner around the winding axis. 
Shikama teaches a DC-to-DC converter (FIGs. 1-4) comprising: 
a coil 10 that is embedded in the element body such that a first end portion (first end of portion 11 or 12) is exposed to a first surface (first side surface) of the element body and a second end portion (second end of the other of portion 11 or 12) is exposed to a second surface (second side surface) facing the first surface; 
a first input/output terminal 15 or 16 provided on the first surface and connected to the first end portion of the coil; and 
a second input/output terminal (the other of terminal 15 or 16) provided on the second surface and connected to the second end portion of the coil; 
wherein the coil includes: 
a wire wound portion wound in a spiral shape (middle portion of coil 10) around a winding axis (horizontal axis); 
a connection portion 11 and or 12; and 
the connection portion is defined by a second wire wound portion wound in a spiral manner around the winding axis (col. 4, lines 44-49, 56-61, and col. 5, lines 34-45). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil in input/output structure as taught by Shikama to the DC-to-DC converter of Yokoyama to improve connection reliability (col. 2, lines 48-53).
Yamamoto teaches a coil component (FIG. 9), wherein the coil 5 include:

a coupling portion (portion between helix coil winding wire 5 and internal electrodes 6 and or 7) coupling the wire wound portion and the connection portion (col. 3, lines 25-31). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection portion and coupling portion as taught by Yamamoto to the coil component of Yokoyama o provide an accuracy of an inductor or to reduce cracks (col. 3, lines 40-44).
With respect to claim 14, Yokoyama in view of Shikama and Okada teaches the DC-to-DC converter according to claim 13, wherein the second wire wound portion includes a smaller number of turns than the wire wound portion (Shikama, col. 4, lines 43-49). 
With respect to claim 15, Yokoyama in view of Shikama and Okada teaches the DC-to-DC converter according to claim 13, wherein the magnetic particles are magnetic metal powder and the element body is a green compact including the magnetic metal powder (Yokoyama, para. [0022], and Shikama, col. 3, lines 56-61). 

10.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Shikama and Yamamoto, as applied to claim 13 above, and further in view of Mimura.
With respect to claim 16, Yokoyama in view of Shikama and Okada teaches the DC-to-DC converter according to claim 13. Yokoyama in view of Shikama and Okada does not expressly teach the coil is an air-core coil defined by a wound wire member even though the coil of Yokoyama in view of Shikama and Okada could have been interpreted as “air-core coil” since the interior of the coil in the present invention is also filled with magnetic body. 

With respect to claim 17, Yokoyama in view of Shikama and Okada and Mimura teaches the DC-to-DC converter according to claim 16, wherein the wire member is a copper-based wire member (Shikama, col. 4, lines 33-35). 
With respect to claim 18, Yokoyama in view of Shikama and Okada teaches the DC-to-DC converter according to claim 16, wherein an insulating coating is provided on a surface of the wire member (Shikama, col. 4, lines 33-35). 

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Shikama and Yamamoto, as applied to claim 13 above, and further in view of Park.
With respect to claim 19, Yokoyama in view of Shikama and Okada teaches the DC-to-DC converter according to claim 13. Yokoyama in view of Shikama and Okada does not expressly teach the element body includes about 85 vol % or greater of the magnetic particles.
Park teaches a coil component 1 (FIGs. 1-2), wherein the element body includes about 85 vol % or greater of the magnetic particles (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic particle content in the element body as taught by Park to the coil component of Yokoyama in view of Shikama and Okada to provide the required magnetic saturation and or permeability characteristics.

Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837